By the court.
This is not a necessary consequence of the decision cited. We set here as a court of law, bound by certain known rules. The legislature has not thought proper to clothe the jury with a power of determining in what cases the depreciation act does not apply; but has invested auditors with that authority, under the control of the court, and has armed them with extraordinary powers to effectuate this end, by examining the parties on interrogatories. Where there is a dispute about depreciation, auditors alone are competent to give relief. *321Where no such dispute exists, the intervention of a jury becomes indispensably necessary, and jurors are frequently called upon to decide cases, wherein partial payments have been made in continental money. It would be obviously absurd, that in such instances, there should be any rule restrictive on auditors, but not binding on juries. We cannot go into the offered proofs, no authority being delegated, to us for that purpose ; but we have no difficulty in saying, that if the plaintiff'makes out his case before auditors, he will be entitled to his 80/. specie, and interest. Our decision of the principal point, rests as well on precedent as principal. In a case at Lancaster, between Benjamin Graff and John Witmer, and others, M’Kean, 0. J., asserted the samc’doctrine.
Messrs. Read and Evans, pro quer,
Messrs. Clymer and Biddle, pro def.
Let the jury therefore be discharged, and the plaintiff apply for the nomination of auditors.